DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 3/25/2021, is acknowledged. Claims 1, 4, and 8 are amended. Claim 18 is newly entered. Claims 1 – 18 are currently pending in the application and under consideration for this office action.

All previous objections to the abstract, specification, and claims have been withdrawn by the Examiner in response to the amendment filed by Applicant. All claim rejections under 35 U.S.C. 112(b) have also been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.








Claims 1 – 7 and 9 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0001990 (“Kitajima”; of record) in view of WO 2015/064561 (“Okamoto”; herein using corresponding document US 2016/0244603, both of record, as English translation) and WO 97/07542 (“Kirsten”; of record) as evidenced by “Polyurethane: An introduction”, 2012. InTech (“Sharmin”; of record).
Regarding claim 1, Kitajima teaches a solder paste ([0173]) comprising a solder powder and a flux ([0174]). Kitajima teaches that the flux includes an organic acid ([0176]).
Kitajima does not explicitly teach that the flux contains an epoxy resin, a curing agent, and a rubber 5modified epoxy resin, the rubber modified epoxy resin being contained in a proportion of 3 weight% to 35 weight% with respect to a total weight of the flux.
Okamoto teaches a curable resin composition that includes an epoxy resin ([0034]), a curing agent ([0127]), and a rubber modified epoxy resin and/or urethane modified epoxy resin ([0045]). Okamoto teaches that the rubber modified epoxy resin and/or urethane modified epoxy resin are present in an amount of 0-40 wt% of 100 wt% of the epoxy resin ([0044]). Okamoto teaches that a polymer fine particle is present in an amount of 1 to 100 parts by mass relative to 100 parts by mass of an epoxy resin ([0023]), and the curing agent is present in an amount of 1 to 80 parts by mass relative to 100 parts by mass of the epoxy resin ([0026]). Thus, the rubber modified epoxy resin and/or urethane modified epoxy resin are present in an amount of 0-39 wt% with respect to the total weight of all components (epoxy resin, polymer fine particle, curing agent, rubber/urethane modified epoxy resin) within the curable resin composition.
Okamoto also teaches that the curable resin composition can be used effectively as a material for printed wiring substrates, a solder resist, an adhesive for FPCs (Flexible Printed Circuits), and an electrically insulating material including a sealing material for electronic 
Additionally, Kirsten teaches solder paste, which comprises solder powder and a binder comprised of a thermosetting epoxy resin and a cross-linking agent that acts, below the solder melt temperature, as a fluxing agent (17: 11-18). Kirsten teaches that the gel formed from the binder, when cured, produces a binder residue which encapsulates the electrical solder connections, thereby providing protection and enhancing the mechanical connection (13: 35-38).
It would have been obvious to an ordinarily skilled artisan to include the curable resin composition taught by Okamoto in the flux taught by Kitajima. The curable resin composition is known to have excellent toughness, and can be effectively used as a material for printed wiring substrates, a solder resist, an adhesive for FPCs (Flexible Printed Circuits), and an electrically insulating material including a sealing material for electronic components such as semiconductors and LEDs. Additionally, curable resin compositions are known to be used in solder paste formulations, and when cured, result in a residue which encapsulates the electrical solder connections, thereby providing protection and enhancing mechanical connection.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the proportion of rubber modified epoxy resin taught by Kitajima in view of Okamoto and Kirsten overlaps with the proportion claimed in the instant claim.
Further, Okamoto teaches that the urethane-modified epoxy resin is obtained by reacting a compound having a group having a reactiveness to an isocyanate group and an epoxy group, and a urethane prepolymer containing an isocyanate group ([0058]). An ordinarily skilled artisan would appreciate that the reaction of a urethane prepolymer containing an isocyanate group, 
Further, Okamoto teaches that the urethane modified epoxy resin is particularly preferably 10-20 wt% of 100 wt% of the epoxy resin ([0059]). Taking the amount of other constituents of the curable resin composition into account, this results in an amount of 3.6-19.6 wt% with respect to the total weight of all components within the curable resin composition. This range falls within the claimed range of 1-20 wt% of the instant claim.
Even further, Okamoto teaches that the rubber modified epoxy resin is obtained by reacting rubber polymers such as acrylonitrile butadiene rubber, styrene butadiene rubber, or butadiene rubber with an epoxy group containing compound ([0050]). Okamoto also teaches that the reaction product has preferably 2 or more epoxy groups on average per one molecule ([0050]). An ordinarily skilled artisan would appreciate that the reaction product would be equivalent to a rubber modified epoxy resin with a butadiene backbone as claimed in the instant claim.
Further, Okamoto teaches that the rubber modified epoxy resin is particularly preferably 20-30 wt% of 100 wt% of the epoxy resin ([0059]). Taking the amount of other constituents of the curable resin composition into account, this results in an amount of 7.1-29.4 wt% with respect to the total weight of all components within the curable resin composition. This range falls within the claimed range of 2-30 wt% of the instant claim.
Regarding the claim limitation “wherein the epoxy resin is not a bisphenol-A epoxy resin”, it is noted that in the specific embodiment of Okamoto cited by the Examiner, Okamoto teaches 
Regarding claim 2, Okamoto teaches that the urethane-modified epoxy resin is obtained by reacting a compound having a group having a reactiveness to an isocyanate group and an epoxy group, and a urethane prepolymer containing an isocyanate group ([0058]). An ordinarily skilled artisan would appreciate that the reaction of a urethane prepolymer containing an isocyanate group, known in the art to polymerize to a compound with a urethane backbone when reacted with a polyol (Sharmin: S 2, L 1-4), with a compound having a group having a reactiveness to an isocyanate group and an epoxy group would result in the formation of a compound with a urethane backbone. Thus, the urethane modified epoxy resin taught by Okamoto and the rubber modified epoxy resin with a urethane skeleton of the instant claim are equivalents.
Further, Okamoto teaches that the urethane modified epoxy resin is particularly preferably 10-20 wt% of 100 wt% of the epoxy resin ([0059]). Taking the amount of other constituents of the 
As previously discussed, it would have been obvious to an ordinarily skilled artisan to include the curable resin composition taught by Okamoto into the flux taught by Kitajima. The curable resin composition is known to have excellent toughness, and can be effectively used as a material for printed wiring substrates, a solder resist, an adhesive for FPCs (Flexible Printed Circuits), and an electrically insulating material including a sealing material for electronic components such as semiconductors and LEDs. Additionally, curable resin compositions are known to be used in solder paste formulations, and when cured, result in a residue which encapsulates the electrical solder connections, thereby providing protection and enhancing mechanical connection.
Regarding claim 3, Okamoto teaches that the rubber modified epoxy resin is obtained by reacting rubber polymers such as acrylonitrile butadiene rubber, styrene butadiene rubber, or butadiene rubber with an epoxy group containing compound ([0050]). Okamoto also teaches that the reaction product has preferably 2 or more epoxy groups on average per one molecule ([0050]). An ordinarily skilled artisan would appreciate that the reaction product would be equivalent to a rubber modified epoxy resin with a butadiene backbone as claimed in the instant claim.
Further, Okamoto teaches that the rubber modified epoxy resin is particularly preferably 20-30 wt% of 100 wt% of the epoxy resin ([0059]). Taking the amount of other constituents of the curable resin composition into account, this results in an amount of 7.1-29.4 wt% with respect to the total weight of all components within the curable resin composition. This range falls within the claimed range of 2-30 wt% of the instant claim.

Regarding claim 4, Okamoto teaches that both the rubber modified epoxy resin and urethane modified epoxy resin can be used in combination with each other in the curable resin composition.
Okamoto teaches that the rubber modified epoxy resin is obtained by reacting rubber polymers such as acrylonitrile butadiene rubber, styrene butadiene rubber, and butadiene rubber with an epoxy group containing compound ([0050]). Okamoto also teaches that the reaction product has preferably 2 or more epoxy groups on average per one molecule ([0050]). An ordinarily skilled artisan would appreciate that the reaction product would be equivalent to a rubber modified epoxy resin with a butadiene backbone as claimed in the instant claim.
Further, Okamoto teaches that the rubber modified epoxy resin is particularly preferably 20-30 wt% of 100 wt% of the epoxy resin ([0059]). Taking the amount of other constituents of the curable resin composition into account, this results in an amount of 7.1-29.4 wt% with respect to the total weight of all components within the curable resin composition. This range overlaps with the claimed range of 2-20 wt% of the instant claim.

Further, Okamoto teaches that the urethane modified epoxy resin is particularly preferably 10-20 wt% of 100 wt% of the epoxy resin ([0059]). Taking the amount of other constituents of the curable resin composition into account, this results in an amount of 3.6-19.6 wt% with respect to the total weight of all components within the curable resin composition. This range overlaps with the claimed range of 1-15 wt% of the instant claim.
As previously discussed, it would have been obvious to an ordinarily skilled artisan to include the curable resin composition taught by Okamoto into the flux taught by Kitajima. The curable resin composition is known to have excellent toughness, and can be effectively used as a material for printed wiring substrates, a solder resist, an adhesive for FPCs (Flexible Printed Circuits), and an electrically insulating material including a sealing material for electronic components such as semiconductors and LEDs. Additionally, curable resin compositions are known to be used in solder paste formulations, and when cured, result in a residue which 
Regarding claim 5, Kitajima teaches that the solder powder has an optimum composition which is shown in Table 1, compared to the composition of the solder powder in the instant claim.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As seen in Table 1, the optimum composition of the solder powder taught by Kitajima falls within the claimed composition of the instant claim.
Regarding claim 6, Kitajima teaches that solder pastes are used for mounting electronic components on a printed circuit board ([0002]). An ordinarily skilled artisan would be motivated from this teaching to produce a mount structure comprising an electronic component mounted on a printed circuit board using the solder paste taught by Kitajima in view of Okamoto and Kirsten, as solder pastes are meant to be used in this fashion.
Kitajima in view of Okamoto and Kirsten does not explicitly teach that the adhesion strength between the component and the circuit board in a high-temperature range equal to or greater than the glass transition point of the flux is weaker than when a solder 5paste that does not contain the rubber modified epoxy resin is used.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
prima facie expected that the mount structure would possess an adhesion strength between the component and the circuit board as claimed, absent evidence or persuasive reasoning to the contrary, as the solder paste joining the two components together has been shown to have a substantially similar composition.
Regarding claim 7, Kitajima teaches that solder pastes are used for mounting electronic components on a printed circuit board ([0002]). An ordinarily skilled artisan would be motivated from this teaching to produce a mount structure comprising an electronic component mounted on a printed circuit board using the solder paste taught by Kitajima in view of Okamoto and Kirsten, as solder pastes are meant to be used in this fashion.
Kitajima in view of Okamoto and Kirsten does not explicitly teach that the adhesion strength between the component and the 10circuit board at room temperature is stronger than when a solder paste that does not contain the rubber modified epoxy resin is used.
Okamoto teaches that a cured product of a curable resin composition containing a modified rubber-modified epoxy resin  has excellent adhesive durability after subjecting to high temperature and excellent impact resistance at lower temperature ([0054], L 6-10).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the mount structure would possess an adhesion strength between the component and the circuit board as claimed, absent evidence or persuasive reasoning to the contrary, as the solder paste joining the two components together has been shown to have a substantially similar composition.
8, Kitajima teaches that solder pastes are used for mounting electronic components on a printed circuit board ([0002]). An ordinarily skilled artisan would be motivated from this teaching to produce a mount structure comprising an electronic component mounted on a printed circuit board using the solder paste taught by Kitajima in view of Okamoto and Kirsten, as solder pastes are meant to be used in this fashion. Further, Kitajima also teaches electronic apparatuses comprising a substrate, mounted electronic component, and solder to connect the component to the substrate ([0072]-[0086]).
The solder alloy taught by Kitajima forms a metallic bond and electrical connection between a substrate and an electronic component ([0072]-[0086]). An ordinarily skilled artisan would appreciate that an electrical connection is analogous to a conductive portion.
Additionally, Kirsten teaches that gel formed from an epoxy resin binder, when cured, produces a binder residue which encapsulates electrical solder connections, thereby providing protection and enhancing mechanical connection (13: 35-38). An ordinarily skilled artisan would appreciate that a cured residue which encapsulates the electrical solder connection thereby providing protection would be analogous to a reinforcing portion formed by a cured product of the flux completely covering the periphery of the conductive portion. To support this position, the Examiner notes that the Merriam-Webster definition for the term “encapsulate” is “to enclose in 
Regarding claim 9, Kitajima teaches that a polymer compound such as cured castor oil may be added to the solder paste as a thixotropic agent ([0178]). 
Kitajima also teaches that the polyhydric alcohol 2-methyl 2,4-pentadiol may be added to the solder paste as a solvent ([0178]).
Further, Okamoto teaches that the addition of a polymer fine particle results in a curable resin composition exhibiting favorable thixotropy ([0067]). An ordinarily skilled artisan would appreciate that this polymer fine particle is a thixotropy imparting agent, as the use of the particle in the curable resin composition results in a favorable thixotropy of the composition.
As previously discussed, it would have been obvious to an ordinarily skilled artisan to include the curable resin composition taught by Okamoto into the flux taught by Kitajima. The curable resin composition is known to have excellent toughness, and can be effectively used as a material for printed wiring substrates, a solder resist, an adhesive for FPCs (Flexible Printed Circuits), and an electrically insulating material including a sealing material for electronic components such as semiconductors and LEDs. Additionally, curable resin compositions are known to be used in solder paste formulations, and when cured, result in a residue which encapsulates the electrical solder connections, thereby providing protection and enhancing mechanical connection.
10, Kitajima teaches that the solder powder is present in a proportion of 80-95 wt% of the total weight of the solder paste ([0174]). Thus, the flux is present in a proportion of 5-20 wt%. This falls within the claimed flux amount of the instant claim (5-60 wt%).
Regarding claim 11, Kitajima teaches that the solder powder is present in a proportion of 80-95 wt% of the total weight of the solder paste ([0174]). Thus, the flux is present in a proportion of 5-20 wt%. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the flux proportion taught by Kitajima overlaps with the claimed flux amount (15-22 wt%) of the instant claim.
Regarding claim 12, Kitajima teaches that the solder powder has an optimum composition which is shown in Table 2, compared to the composition of the solder powder in the instant claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As seen in Table 2, the optimum composition of the solder powder taught by Kitajima falls within the claimed composition of the instant claim.
Regarding claim 13, Kitajima teaches that the solder powder has an optimum composition which is shown in Table 3, compared to the composition of the solder powder in the instant claim.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

As seen in Table 3, the optimum composition of the solder powder taught by Kitajima falls within the claimed composition of the instant claim.
Regarding claim 14, Kitajima teaches that the solder powder has an optimum composition which is shown in Table 4, compared to the composition of the solder powder in the instant claim.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

As seen in Table 4, the optimum composition of the solder powder taught by Kitajima falls within the claimed composition of the instant claim.
Regarding claim 15, Kitajima teaches that solder pastes are used for mounting electronic components on a printed circuit board ([0002]). An ordinarily skilled artisan would be motivated from this teaching to produce a mount structure comprising an electronic component mounted on a printed circuit board using the solder paste taught by Kitajima in view of Okamoto and Kirsten, as solder pastes are meant to be used in this fashion.
Kitajima in view of Okamoto and Kirsten does not explicitly teach that the adhesion strength between the component and the circuit board in a high-temperature range equal to or 
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the mount structure would possess an adhesion strength between the component and the circuit board as claimed, absent evidence or persuasive reasoning to the contrary, as the solder paste joining the two components together has been shown to have a substantially similar composition.
Regarding claim 16, Kitajima teaches that solder pastes are used for mounting electronic components on a printed circuit board ([0002]). An ordinarily skilled artisan would be motivated from this teaching to produce a mount structure comprising an electronic component mounted on a printed circuit board using the solder paste taught by Kitajima in view of Okamoto and Kirsten, as solder pastes are meant to be used in this fashion.
Kitajima in view of Okamoto and Kirsten does not explicitly teach that the adhesion strength between the component and the 10circuit board at room temperature is stronger than when a solder paste that does not contain the rubber modified epoxy resin is used.
Okamoto teaches that a cured product of a curable resin composition containing a modified rubber-modified epoxy resin  has excellent adhesive durability after subjecting to high temperature and excellent impact resistance at lower temperature ([0054], L 6-10).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the mount structure would possess an adhesion strength between the component and the circuit board as claimed, absent evidence or persuasive reasoning to the contrary, as the solder paste joining the two components together has been shown to have a substantially similar composition.
Regarding claim 17, Kitajima in view of Okamoto and Kirsten does not explicitly teach that the adhesion strength of the solder paste at room temperature is stronger than when at 160°C.
Okamoto teaches that a cured product of a curable resin composition containing a modified rubber-modified epoxy resin  has excellent adhesive durability after subjecting to high temperature and excellent impact resistance at lower temperature ([0054], L 6-10).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the solder paste would possess a relationship between adhesion strength at room temperature and at 160°C as claimed, absent evidence or persuasive reasoning to the contrary, as the solder paste taught by the prior art has been shown to have a substantially similar composition to that of the instant claim.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0001990 (“Kitajima”; of record) in view of WO 2015/064561 (“Okamoto”; herein using corresponding document US 2016/0244603, both of record, as English translation) and WO .
Regarding claim 8, Kitajima teaches that solder pastes are used for mounting electronic components on a printed circuit board ([0002]). An ordinarily skilled artisan would be motivated from this teaching to produce a mount structure comprising an electronic component mounted on a printed circuit board using the solder paste taught by Kitajima in view of Okamoto and Kirsten, as solder pastes are meant to be used in this fashion. Further, Kitajima also teaches electronic apparatuses comprising a substrate, mounted electronic component, and solder to connect the component to the substrate ([0072]-[0086]).
The solder alloy taught by Kitajima forms a metallic bond and electrical connection between a substrate and an electronic component ([0072]-[0086]). An ordinarily skilled artisan would appreciate that an electrical connection is analogous to a conductive portion.
Additionally, Kirsten teaches that gel formed from an epoxy resin binder, when cured, produces a binder residue which encapsulates electrical solder connections, thereby providing protection and enhancing mechanical connection (13: 35-38). An ordinarily skilled artisan would appreciate that a cured residue which encapsulates the electrical solder connection thereby providing protection would be analogous to a reinforcing portion formed by a cured product of the flux completely covering the periphery of the conductive portion. To support this position, the Examiner notes that the Merriam-Webster definition for the term “encapsulate” is “to enclose in or as if in a capsule”, which suggests that if a cured residue encapsulates an electrical solder connection, then the connection would be enclosed, i.e. surrounded or closed off on all sides.
Even further, it is noted that Kishi teaches a mounting structure (Title) comprising bonding material (i.e. the conductive portion of a cured solder paste, the uncured paste being represented uncured paste being represented by 301 in Fig. 2(A)) ([0049], L 3-4; Figs. 1(A) & 2(D), #107) which completely covers the periphery of the bonding material / conductive portion (see Figs. 1(A) & 2(D), #107 surrounding #106; [0019], L 1-3). Solder bumps are located above the conductive portion, and complete the metallic bond between a component and circuit board ([0049], L 3; Figs. 1(A) & 2(D), #103). Kishi teaches that through this configuration of a mounting structure, deformation of a circuit board is suppressed in the event of a mechanical shock, such as a drop ([0049], L 4-9).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kishi within the prior art and configure a mounting structure, wherein a reinforcing portion formed by a cured product of the flux/resin completely surrounds the periphery of a conductive portion of the structure wherein the conductive portion bonds a component and circuit board together. Through such a configuration, deformation of a circuit board is suppressed in the event of a mechanical shock, such as a drop.
Regarding claim 18, as previously discussed, Kishi teaches a mounting structure (Title) wherein solder bumps are located above the conductive portion, and complete the metallic bond between a component and circuit board ([0049], L 3; Figs. 1(A) & 2(D), #103). It is clear from Figs. 1(A) and 2(D) that the periphery of the solder bump (103) is partially uncovered by the reinforcing portion, formed from a cured product of the resin/flux.

Response to Arguments
Applicant’s remarks filed 3/25/2021 are acknowledged and have been fully considered. Applicant has argued that the prior art combination of Kitajima, Okamoto, and Kirsten cannot 
As discussed in the rejection, the Examiner concedes that in the specific embodiment of Okamoto cited by the Examiner, Okamoto teaches that the epoxy resin is bisphenol A epoxy resin ([0045], L 3). However, Okamoto teaches in a previous embodiment, that either of bisphenol A or bisphenol F epoxy resins are preferable for use as the epoxy resin ([0040]). In light of the entirety of the disclosure of Okamoto, an ordinarily skilled artisan would have found it obvious to simply substitute bisphenol A epoxy resin with bisphenol F epoxy resin. Okamoto has provided evidence through the previous cited embodiment that either epoxy resin (bisphenol A or F) may be employed in a curable resin composition; as such, one skilled in the art could have substituted one for another. Further, the results of the substitution would be predictable; although Okamoto articulates that bisphenol A epoxy resin may provide a composition with optimal properties (see Okamoto: [0047]), it would be expected that a similar curable resin composition would be obtained when substituting bisphenol A epoxy resin with bisphenol F epoxy resin. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (MPEP 2123 I).
Furthermore, the Examiner notes that curable resin composition (II) of Okamoto is in effect a species of the genus curable resin composition (I), as the only difference between the two compositions is the specific selection of epoxy resin types; the total amount of each constituent (epoxy resin (A), polymer fine particle (B), and inorganic filler (C)) is equivalent in both 
Applicant alleges that “Okamoto even explains that such a combination is required to achieve the purportedly excellent thixotropy and storage stability and T peel adhesion and impact and peel-resistant adhesion of the cured product. See id., para. [0045].” The Examiner disagrees, and notes that [0045] explains that these previously mentioned beneficial properties are obtained by combining rubber-modified epoxy resin and/or urethane-modified epoxy resin with polymer fine particle (B) – there is no mention that these properties are linked to the presence of bisphenol A epoxy resin over any other epoxy resin.
Applicant argues further that Okamoto teaches away from the claimed subject matter, since Okamoto requires a bisphenol A epoxy resin when a rubber-modified epoxy resin and/or urethane-modified epoxy resin is utilized. The Examiner respectfully disagrees, and states the previous responses to Applicant’s argument concerning the prior art not being able to account for each and every claimed limitation of instant claim 1. In short, an ordinarily skilled artisan would have found it obvious to simply substitute bisphenol A epoxy resin with bisphenol F epoxy resin. Okamoto has provided evidence through the previous cited embodiment (curable resin composition (I)) that either epoxy resin (bisphenol A or F) may be employed in a curable resin composition; as such, one skilled in the art could have substituted one for another. Further, the results of the substitution 
Applicant alleges that the bisphenol A epoxy resin taught by Okamoto is essential to the composition, noting that by using such essential components, Okamoto explains that the allegedly excellent thixotropy and storage stability and T peel adhesion and impact and peel-resistant adhesion of the cured product can be achieved. The Examiner once again notes that Okamoto in no way links these properties to the use of bisphenol A epoxy resin over any other epoxy resin. Rather, these properties are obtained due to combining rubber-modified epoxy resin and/or urethane-modified epoxy resin with polymer fine particle (B) ([0045], L 4-9).
Applicant points out that Okamoto also indicates that, when the bisphenol A epoxy resin is present in an amount of less than 20% by mass, the heat resistance and elastic modulus (rigidity) of the cured product obtained can be lowered. Id., para. [0047]. The Examiner concedes this, but notes that the fact that heat resistance and elastic modulus of the cured product simply can be lowered does not amount to a strong enough teaching away of the prior art from substituting it for another epoxy resin, such as bisphenol F epoxy resin, which has also been shown to be a preferred epoxy resin for use in curable resin compositions ([0040]).
Applicant alleges that from the teachings of Okamoto, the skilled artisan would not reasonably produce a flux wherein bisphenol-A epoxy resins are excluded since Okamoto criticizes, discredits, or otherwise discourages investigation into such a flux. However, Applicant 
Applicant alleges that excluding bisphenol A epoxy resin from Okamoto would change the principle of operation of Okamoto, as Okamoto clearly and explicitly states that bisphenol A epoxy resin is required when its rubber-modified epoxy resin and/or urethane-modified epoxy resin is utilized in a curable resin composition. The Examiner disagrees. A simple substitution of bisphenol F epoxy resin for bisphenol A epoxy resin clearly does not change the principle of operation of Okamoto. Okamoto even teaches that these two epoxy resins are the most preferred for use in curable resin compositions ([0040]). As such, it would be expected that if bisphenol F epoxy resin were substituted for bisphenol A epoxy resin, a composition with similar properties would be obtained. Further, the Examiner notes that [0047] of Okamoto states that in case of less than 20% by mass of bisphenol A epoxy resin being present, the heat resistance and elastic modulus (rigidity) of the cured product obtained is lowered in some cases. An ordinarily skilled artisan would expect such a case where the heat resistance and elastic modulus (rigidity) of the cured product obtained is not lowered, for instance, to arise when bisphenol A epoxy resin is substituted for another preferable epoxy resin such as bisphenol F epoxy resin.
Applicant argues further that the combination of Kitajima, Okamoto, and Kirsten remains tainted by hindsight bias. Applicant argues that the additional motivation to combine provided by the Kirsten reference is insufficient. 
The Examiner notes that the Kirsten reference was incorporated into the rejection as providing additional motivation for including a curable resin composition within a solder paste. Kirsten teaches that these resins, when cured, result in a residue which encapsulates the electrical solder connections, thereby providing protection and enhancing mechanical connection. The 
Applicant alleges that an ordinarily skilled artisan, when considering Kitajima, Okamoto, and Kirsten, would combine Kitajima and Kirsten since these references are actually directed to solder pastes. The Examiner disagrees with this premise, and notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Just the fact that Kitajima and Kirsten are directed specifically to solder pastes would not preclude an ordinarily skilled artisan from looking to the curable resin composition of Okamoto, as Okamoto teaches that the composition results in beneficial properties which would be appreciated when used in a solder paste formulation.


Regarding claim 8, Applicant argues that the compositions of Kitajima and Okamoto, individually or combined, do not provide any suggestion that a particular structure is necessarily achieved therefrom. Applicant alleges that Kirsten in insufficient to teach the limitations of claim 8 as it merely indicates that its gel encapsulates solder connections. The Examiner disagrees, and notes that Kirsten teaches that this gel is made up of thermosetting resins, and when cured (i.e. solidified/hardened), produces a residue (not a gel) which encapsulates the electrical solder connections, thereby providing protection and enhancing the mechanical connection.


Regarding the provisional rejection of claims 1-4, 5, 8, and 12-14 on the ground of non-statutory obviousness-type double patenting, the Examiner has withdrawn this provisional rejection in view of Applicant’s amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735